           Case 1:21-cr-00025-RDM Document 28-1 Filed 08/16/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        :
                                                :
        v.                                      :       Criminal No. 21-cr-25 (RDM)
                                                :
JORDEN ROBERT MINK,                             :
                                                :
                        Defendant.              :


                                               ORDER

        Based upon the representations in the Status Report and Government’s Unopposed Motion

to Exclude Time Under the Speedy Trial Act, and upon consideration of the entire record, the

Court makes the following findings:

        Defendant is charged via indictment with offenses related to crimes that occurred at the

United States Capitol on January 6, 2021.      In brief, on that date, as a Joint Session of the United

States House of Representatives and the United States Senate convened to certify the vote of the

Electoral College of the 2020 U.S. Presidential Election, members of a large crowd that had

gathered outside forced entry into the U.S. Capitol, including by breaking windows and by

assaulting members of law enforcement, as others in the crowd encouraged and assisted those acts.

Scores of individuals entered the U.S. Capitol without authority to be there. As a result, the Joint

Session and the entire official proceeding of the Congress was halted until the Capitol Police, the

Metropolitan Police Department, and other law enforcement agencies from the city and

surrounding region were able to clear the Capitol of hundreds of unlawful occupants and ensure

the safety of elected officials.   This event in its entirety is hereinafter referred to as the “Capitol

Attack.”

        The investigation and prosecution of the Capitol Attack will likely be one of the largest in
        Case 1:21-cr-00025-RDM Document 28-1 Filed 08/16/21 Page 2 of 4




American history, both in terms of the number of defendants prosecuted and the nature and volume

of the evidence.   Over 500 individuals have been charged in connection with the Capitol Attack.

The investigation continues and the government expects that additional individuals will be

charged.    While most of the cases have been brought against individual defendants, the

government is also investigating conspiratorial activity that occurred prior to and on January 6,

2021.   The spectrum of crimes charged and under investigation in connection with the Capitol

Attack includes (but is not limited to) trespass, engaging in disruptive or violent conduct in the

Capitol or on Capitol grounds, destruction of government property, theft of government property,

assaults on federal and local police officers, firearms offenses, civil disorder, obstruction of an

official proceeding, possession and use of destructive devices, and conspiracy.

        Defendants charged and under investigation come from throughout the United States, and

a combined total of over 900 search warrants have been executed in almost all fifty states and the

District of Columbia.   Multiple law enforcement agencies were involved in the response to the

Capitol Attack, which included officers and agents from U.S. Capitol Police, the District of

Columbia Metropolitan Police Department, the Federal Bureau of Investigation, the Department

of Homeland Security, the Bureau of Alcohol, Tobacco, Firearms and Explosives, the United

States Secret Service, the United States Park Police, the Virginia State Police, the Arlington

County Police Department, the Prince William County Police Department, the Maryland State

Police, the Montgomery County Police Department, the Prince George’s County Police

Department, and the New Jersey State Police.        Documents and evidence accumulated in the

Capitol Attack investigation thus far include: (a) more than 15,000 hours of surveillance and body-

worn camera footage from multiple law enforcement agencies; (b) approximately 1,600 electronic


                                                2
           Case 1:21-cr-00025-RDM Document 28-1 Filed 08/16/21 Page 3 of 4




devices; (c) the results of hundreds of searches of electronic communication providers; (d) over

210,000 tips, of which a substantial portion include video, photo and social media; and (e) over

80,000 reports and 93,000 attachments related to law enforcement interviews of suspects and

witnesses and other investigative steps.     As the Capitol Attack investigation is still on-going, the

number of defendants charged and the volume of potentially discoverable materials will only

continue to grow.      In short, even in cases involving a single defendant, the volume of discoverable

materials is likely to be significant.

           In this case, an ends-of-justice continuance is warranted under 18 U.S.C. § 3161(h)(7)(A)

based on the factors described in 18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv).      As described above,

the Capitol Attack is likely the most complex investigation ever prosecuted by the Department of

Justice.     Developing a system for storing and searching, producing and/or making available

voluminous materials accumulated across hundreds of investigations, and ensuring that such

system will be workable for both the government and defense, will continue to take time.

Further adding to production and review times, certain sensitive materials may require redaction

or restrictions on dissemination, and other materials may need to be filtered for potentially

privileged information before they can be reviewed by the prosecution.               In addition, the

government has provided defense counsel with the discovery most directly related to the

defendant, consisting of approximately 300 items of discovery, including: FBI reports, search

warrant materials, videos, photographs, social media records, and a grand jury transcript.         The

defendant needs additional time to complete a meaningful review of this discovery and to consult

with his attorney about potential disposition options.

           In sum, due to the number of individuals currently charged across the Capitol Attack


                                                    3
         Case 1:21-cr-00025-RDM Document 28-1 Filed 08/16/21 Page 4 of 4




investigation and the nature of those charges, the on-going investigation of many other individuals,

the volume and nature of potentially discovery materials, and the reasonable time necessary for

effective preparation by all parties taking into account the exercise of due diligence, the failure to

grant such a continuance in this proceeding would be likely to make a continuation of this

proceeding impossible, or result in a miscarriage of justice.      Accordingly, the ends of justice

served by granting a request for a continuance outweigh the best interest of the public and the

defendant in a speedy trial.

        Therefore, it is this          day of ________________, 2021,

        ORDERED that this matter is continued to                      , 2021, at               for a

status hearing; it is further

        ORDERED that the Government’s Unopposed Motion to Exclude Time Under the

Speedy Trial Act, is hereby GRANTED; and it is further

        ORDERED that the time period from the date of this Order through and including the

date of the next hearing is hereby excluded from the computation of time within which trial must

commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq.



                                               ___________________________________
                                               THE HONORABLE RANDOLPH D. MOSS
                                               UNITED STATES DISTRICT JUDGE




                                                  4
